Citation Nr: 1044816	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-29 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of a total 
abdominal hysterectomy.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 through July 
1994.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.
REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claim for service connection for residuals of a total abdominal 
hysterectomy.

The record shows that the Veteran underwent a total abdominal 
hysterectomy in June 2002 for symptomatic fibroid uterus.  The 
Veteran contends that her symptomatic fibroid uterus first 
manifested in service.  She has reported that initial problems 
were diagnosed in 1989 and worsened extensively in 1992 and 1993.  
She has reported receiving in-service treatment for various 
symptoms related to uterine fibroids to include heavy or abnormal 
bleeding, anemia, abdominal pain, pelvic pain, and abdominal 
pressure.  The Veteran has provided lay testimony that her 
symptoms continued post service and that in 1997 she was told by 
her treating physician that she would need a hysterectomy within 
five years due to fibroids.

A July 1994 separation examination showed a normal genitourinary 
examination, pelvic examination, and a normal Pap smear.  
However, an abnormal abdominal evaluation was indicated at that 
time with a notation of "mild LMQ tenderness (? bowel gas)."  
The July 1994 examiner also noted a diagnosis of "R/O anemia" 
and indicated follow-up treatment for various conditions to 
include "LMQ tenderness."  In a July 1994 report of medical 
history, the Veteran reported a negative history of treatment for 
a female disorder and a positive history of change in menstrual 
pattern.  

In support of her claim for service connection for residuals of a 
total abdominal hysterectomy, the Veteran submitted private 
records dated October 1995 to June 2002 showing gynecological 
treatment.  Those records show normal examinations in 1995 and 
1996, with no mention of fibroids or symptoms related thereto.  
In December 1997, the Veteran was seen for a routine check-up and 
Pap smear.  A treatment note from that visit appears to reference 
a 10-year history of fibroids.  The records show that two days 
later, a vaginal ultrasound was performed.  In the year following 
the December 1997 vaginal ultrasound, the record shows that the 
Veteran's visits were more frequent and were characterized as 
follow-up to the vaginal ultrasound.

The first clear notation of a history of fibroids in the record 
is in a private record dated March 2001 when the Veteran was seen 
for an annual examination.  It was noted that her last Pap smear 
was in 1998 and that she had experienced increased bleeding over 
the last five to six years and increased pain over the last five 
months.  Subsequent records show that an ultrasound was performed 
and fibroid uterus was diagnosed with symptoms of pelvic 
pressure, dysmenorrhea, menorrhagia, and anemia.  In May 2002, a 
marked increase in uterus size was noted and the Veteran was 
scheduled for a total abdominal hysterectomy, which was performed 
in June 2002.  

During the June 2002 preoperative physical, it was noted that the 
Veteran had been treated conservatively over the last two years 
with nonsteroidals, iron, and oral contraceptives, with 
persistence of growth and increase in uterus size.  The Veteran 
complained of some pelvic pressure and her menstrual cycles were 
noted to be quite heavy despite oral contraceptives and 
nonsteroidals.  The Veteran was noted to have abnormal bleeding, 
moderate to severe dysmenorrhea, and a history of fibroids.  It 
was also noted that the Veteran had a history of chronic anemia 
secondary to fibroid uterus.  The preoperative assessment 
included symptomatic fibroid uterus, symptomatic for rapidly 
enlarging from 14 to 17 to 18 weeks size; menorrhagia; 
dysmenorrheal; and pelvic pressure.  The post-operative diagnosis 
was the same, with the inclusion of vaginal adhesions.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim 
for service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if it 
indicates that the Veteran's condition may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 
C.F.R. § 3.159(c)(4) presents a low threshold for the requirement 
that evidence indicates that the claimed disability may be 
associated with in-service injuries for the purposes of a VA 
examination).
The Board finds that, despite the lack of clear evidence showing 
in-service treatment related to gynecological symptoms, the 
Veteran is competent as a lay person to provide testimony 
regarding experiencing symptoms in service.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. 
App. 303 (Fed. Cir. 2007).  In light of the lay evidence 
indicating in-service manifestation of symptoms and lay evidence 
suggesting a continuity of symptomatology of gynecological 
problems since the Veteran's period of active service, the Board 
finds that a remand for a VA etiological examination and opinion 
is necessary in order to fully and fairly assess the merits of 
those claims.  38 C.F.R. § 3.159(c)(4) (2010).

Additionally, remand is warranted in order to obtain any 
outstanding pertinent treatment records.  When a claimant brings 
the existence of pertinent medical records to VA's notice, VA has 
a duty to assist the Veteran in developing her claim by 
attempting to obtain the records.  Ivey v. Derwinski, 2 Vet. App. 
320 (1992); Jolley v. Derwinski, 1, Vet. App. 37 (1990).  The 
record shows that the Veteran has received private medical care 
for her symptomatic fibroid uterus and total abdominal 
hysterectomy.  However, the only private records showing 
gynecological treatment of record appear to have been submitted 
by the Veteran.  Therefore, further efforts should be made by the 
RO to obtain any outstanding private treatment records related to 
treatment for a symptomatic fibroid uterus and a total abdominal 
hysterectomy.  

Accordingly, the case is REMANDED for the following action:

1.	After obtaining the necessary 
authorization, obtain private treatment 
records from any provider identified by 
the Veteran, to include Dr. Wu, Dr. 
Nwaganu, Capital City OB/GYN, Doctors Care 
Northeast, and Palmetto Baptist Medical 
Center.  All reasonable attempts should be 
made to obtain such records and all 
attempts to secure the records must be 
documented in the claims folder.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or are unavailable.  Then, 
notify the Veteran and associate the 
notice in the record.  

2.	Schedule the Veteran for a VA examination 
to determine the etiology of the Veteran's 
residuals of a total abdominal 
hysterectomy.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
information:

a.	Diagnose all current residual 
disability attributable to the June 
2002 total abdominal hysterectomy, to 
include fibroids, vaginal adhesions, 
and any scarring.

b.	Is it at least as likely as not (50 
percent or more probability) that the 
Veteran's residuals of a total 
abdominal hysterectomy are related to 
the Veteran's active service?  The 
examiner must consider the Veteran's 
statements regarding the in-service 
manifestation of symptoms and 
continuity of symptomatology post 
service.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  The examiner 
should also specifically consider and 
discuss the separation examination 
findings of mild LMQ tenderness and 
rule out anemia, and the Veteran's 
report of a change in menstrual 
pattern at that time.

3.	Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

